Pratt, J.
Under the authority of Wayland v. Tysen, 45 N. Y. 281, and Thompson v. Railway Co., Id. 471, this order must be reversed, The cases cited by respondent were all decided before the two eases above cited,' and, so far as they hold that a general denial can be stricken out as sham, are overruled. The only variation from the rule as laid down in these cases has been where a party has been examined before trial, and has admitted the falsity of the answer. Order reversed, with costs to abide event.